DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 03/30/2022 (“Amendment”). Claims 1-15, 17, and 18 are currently under consideration. The Office acknowledges the amendments to claims 1 and 12, as well as the cancellation of claim 16 and the addition of new claim 17 and 18.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. The amendments with respect to the rejections under 35 USC 112(a) are persuasive, and the rejections are accordingly withdrawn. New claim objections are added.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 12 and 18 are objected to because of the following informalities:
Regarding claim 12, the recitation of “transporter, and” in line 3 should instead read --transporter and--.
Regarding claim 18, the recitation of “housig” in line 1 should instead read --housing--, and the recitation of “an measurement” in line 3 should instead read --a measurement--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “switching device,” as shown in Fig. 7).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO 2015/001735 (the English-language machine translation of which is found in the corresponding US Patent Application Publication 2016/0135714 (“Kawamoto”), cited to herein), in view of US Patent 5,621,180 (“Simon”).
Regarding claim 1, Kawamoto teaches [a]n exhalation measurement device (Abstract and Fig. 1) comprising: a chamber to retain exhalation (Fig. 3, chamber 23 - also see ¶ 0052); a reference gas generator to generate a reference gas (Fig. 3, zero gas generator 37 - also see ¶ 0173); a sensor to measure concentrations, respectively, of exhalation being retained in the chamber and a specific gas within the reference gas (Fig. 3, measurement component 45 - also see ¶¶s 0077 and 0178, describing measurements of the zero gas and the gas in chamber 23); and a main housing that accommodates the chamber, the reference gas generator and the sensor (Fig. 3, main body 3, shown in Fig. 1 as including a housing - also see ¶ 0057 (“the housing of the measurement device main body 3”)), wherein: the reference gas generator includes: a case having an intake port and an exhaust port (the housing of zero gas generator 37 as shown in Fig. 7A, with the intake port on the right and the exhaust port on the left), and an aeration path connecting the intake port and the exhaust port (the space shown in Fig. 7A between the intake and exhaust); a first filter having a first aperture and a second aperture respectively on the intake port side and the exhaust port side in the aeration path within the case (Fig. 7A, filter 42 having apertures on the respective sides as shown), the first filter being disposed in the aeration path to adsorb the specific gas (¶ 0065, the filter removes nitrogen monoxide); … .
Kawamoto does not appear to explicitly teach a supply tube having a third aperture and a fourth aperture, the fourth aperture being connected to the intake port of the case, a distance from the third aperture of the supply tube to the first aperture of the first filter is longer than a distance between the first aperture and the second aperture of the first filter, and the third aperture of the supply tube is located inside the main housing and exposed to an environmental ambient (although in Kawamoto, the zero gas generator 37 is exposed to the ambient environment via an opening 370a of a container 370 (see ¶ 0179). In Fig. 3, the generator is inside the housing of main body 3. But, in Fig. 7A, ambient air is able to be introduced into the generator, and in ¶ 0071, even if no air is drawn into the generator (e.g. by a pump), the filter 42 is still in contact with air. These details teach and suggest that there is an opening in the housing of the main body which allows the generator to interface with ambient air. Further, it is noted that in Fig. 3, the arrows showing gas flow between components located inside the main body suggest that there are already tubes/conduits present in the main body for transporting this gas flow).
Simon teaches using a supply tube (Fig. 1, capillary tube 16) having third and fourth apertures to collect an ambient air sample (Fig. 1, capillary tube 16 connected to the ambient environment (col. 6, lines 8-9) and to a vessel 12/reservoir 22. The vessel 12/reservoir 22 is like the intake port of the case). The distance between the ends of the supply tube is long (i.e., longer than the distance between the apertures of a filter - col. 11, line 60 to col. 12, line 14 describe a model that relates tube length and diameter to sampling time. One exemplary length is 4.5 meters). Simon suggests that the filter 20 at the end of capillary tube 16 is optional (claim 1 does not include a filter, but still provides flow control of ambient air at the gas inlet. The filter is added in claim 3 to only add the function of preventing entry of particulate matter. I.e., preventing entry of particulate matter is not necessary to achieve the main function of providing flow control of ambient air). Simon teaches that its capillary tube 16 is enclosed within a protective housing (claims 5 and 6 - also see Fig. 2 and col. 6, lines 47-49 and 54-col. 7, line 8, describing shield 40 as protecting the capillary tube, Fig. 3 and col. 7, lines 9-18, describing the capillary tube as located inside a portable housing, and Fig. 10, showing the capillary tube located inside a stationary housing). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a supply tube like the one of Simon in Kawamoto (without including the filter 20, thereby directly exposing the third aperture to an environmental ambient), for the purpose of controlling the flow of reference gas into the reference gas generator (Simon: claim 1, col. 1, lines 6-19. Note that this is already acknowledged as desirable in ¶ 0071 of Kawamoto, where the slit 411 is used to adjust the NO removal effect of the filter for a certain length of time (i.e., it is desirable to slow down the contact of air with the filter, to sustain its operation)). It would have been obvious to incorporate the entirety of the supply tube of Simon (including its third aperture) inside the main housing of Kawamoto, since Kawamoto already contemplates the presence of a hole for introducing ambient air into the housing and the use of tubes/conduits for transporting gas inside the housing, for the purpose of protecting the capillary/supply tube from damage (Simon: claim 5), while still allowing it to interface with ambient air.
Regarding claims 2-4, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches wherein a distance between the third aperture and the fourth aperture of the supply tube is longer than the distance between the first aperture and the second aperture of the first filter, wherein a distance between the third aperture and the fourth aperture of the supply tube is 50 mm or more, wherein a distance between the third aperture and the fourth aperture of the supply tube is 100 mm or more (Simon: a distance of 4.5 meters is longer than all of these - also see e.g. col. 4, lines 42-48).
Regarding claims 5 and 6, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches wherein a channel of the supply tube has a cross section which is smaller than a cross section of the first filter that is perpendicular to a straight line connecting the first aperture and the second aperture, wherein the supply tube has an inner diameter of 5 mm or less (Simon: col. 4, lines 42-48 describe an internal diameter of 0.05 mm, which is smaller than these other dimensions - also see Fig. 1 of Simon for size comparison).
Regarding claim 9, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches wherein the reference gas generator includes a check valve disposed between the intake port of the case and the first aperture (Kawamoto: Fig. 7A, one-way valve 41).
Regarding claim 10, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches a gas transporter including a pump to selectively transport the exhalation being retained in the chamber or the reference gas generated by the reference gas generator to the sensor (Kawamoto: Fig. 3, pump 44, selectively transporting via switching device 31); and a control circuit to control an operation of the gas transporter (Fig. 3, controller 48).
Regarding claim 11, Kawamoto-Simon teaches all the features with respect to claim 10, as outlined above. Kawamoto-Simon further teaches an exhalation generation unit (Kawamoto: Fig. 3, handle component 1) including: an aperture through which exhalation and inhalation pass (Fig. 2, designated by elements 11 and 13); an inhalation path having a suction hole (Fig. 2, holes 6) and connecting the aperture with the suction hole (Fig. 2, as indicated by the arrows); a second filter to adsorb the specific gas (Fig. 2, filter 15 - also see ¶ 0038), the second filter being located in the inhalation path (Fig. 2, as indicated by the arrows); and an exhalation path having a discharge hole (Fig. 2, at tube 2) and connecting the aperture with the discharge hole (Fig. 2, as indicated by the arrows), wherein exhalation which is sent from the discharge hole is introduced into the chamber (as shown in Fig. 3).
Regarding claim 12, Kawamoto-Simon teaches all the features with respect to claim 11, as outlined above. Kawamoto-Simon further teaches wherein: the main housing accommodates the gas transporter, and the control circuit, and the exhalation generation unit is attached to the main housing (Kawamoto: Fig. 3, main body 3, with handle component 1 attached thereto).
Regarding claim 13, Kawamoto-Simon teaches all the features with respect to claim 11, as outlined above. Kawamoto-Simon further teaches a handle section including a sub-housing which is grippable by a subject, wherein the exhalation generation unit is accommodated in the sub-housing (Kawamoto: as shown in Figs. 1-3, handle component 1 is a grippable handle).
Regarding claim 14, Kawamoto-Simon teaches all the features with respect to claim 10, as outlined above. Kawamoto-Simon further teaches an introduction path having an inlet through which the exhalation is introduced, the introduction path being connected to the chamber (Kawamoto: Fig. 3, the path between elements 1 and 23); a flow rate adjuster to adjust a flow rate of the exhalation flowing in the introduction path (Fig. 3, flow adjuster 22); and a pressure sensor to measure a pressure in the introduction path (Fig. 3, pressure sensor 21), wherein the control circuit controls the flow rate adjuster based on an output from the pressure sensor (¶ 0053).
Regarding claim 15, Kawamoto-Simon teaches all the features with respect to claim 10, as outlined above. Kawamoto-Simon further teaches wherein: the gas transporter further includes a switching device including one or more valves to switch between a first path connected to the chamber and a second path connected to the reference gas generator, and allow the first path or the second path to connect to a third path that is connected to the pump (Kawamoto: Fig. 3, switching device 31 - also see Fig. 6 and related description); and a flow rate detector to measure a flow rate of the exhalation or the reference gas flowing in the third path (Fig. 3, flow sensor 43), and the control circuit controls the switching device, and controls the pump based on an output from the flow rate detector (¶ 0062, Fig. 9 and related description, etc.).
Regarding claim 17, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches wherein an entirety of the supply tube is located inside the main housing (as above, to protect the supply tube from damage. See Simon: Fig. 2, etc.).
Regarding claim 18, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches wherein the main housig comprises an external air hole, through which external air is taken into the main housing to allow an measurement environment inside the main housing to be identical with the external environment (as above, the main body of Kawamoto includes an opening 370a which receives ambient air despite generator 37 being located inside main body 3).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto-Simon in view of US Patent Application Publication 2007/0128350 (“Nakamura”).
Regarding claims 7 and 8, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon does not appear to explicitly teach wherein the supply tube is composed of a resin, wherein the resin is a fluoroplastic.
Nakamura teaches that capillary tubes used in a micro flow path may be made of a fluoroplastic resin (¶ 0092).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fluoroplastic resin for the supply tube of the combination, as in Nakamura, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 

Response to Arguments
Applicant’s arguments filed 03/30/2022 have been fully considered. 
In response to the arguments and amendments regarding the rejections under 35 USC 103, they are not persuasive. Even though the shield 40 of Simon (or the sample flow controller 64) may not be a main housing that contains e.g. a sensor and a reference gas generator, Simon nonetheless teaches the desirability of housing the capillary tube to protect it. Thus, it would have been obvious to incorporate the capillary tube of Simon into the housing already present in Kawamoto, for the purpose of protecting it. All claims remain rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791